The land in controversy is a part of 315 acres deeded to R.D. Jones during his coverture with Ruth Ann Jones, and was their community property. These parties had six children, plaintiff being one. In 1872 Ruth Ann Jones died, and from her appellee inherited the land in suit.
Appellee was convicted in the Mayor's Court of the city of Hillsboro, Texas, for violating some ordinance of the city, and a fine of $10 was rendered against him. Said judgment was rendered on July 16, 1883. Execution was issued on said judgment on July 17, 1883, by W.M. Perrill, mayor of said city. Said execution was on July 17, 1883, executed by W.B. Johnson, marshal of the city of Hillsboro, Hill County, Texas, by levying upon appellee's interest in the land, the same being situated about three miles east of Hillsboro, and in Hill County, Texas; and on the first Tuesday, the 7th day, of August, 1883, said interest was by said W.B. Johnson sold to B.D. Tarlton, and B.D. Tarlton sold to appellants, executing a quitclaim deed thereto.
Opinion. — This is an action of trespass to try title, brought by appellee against appellants, to recover the land in controversy, and for partition.
Three assignments of error are made, but we deem it unnecessary to notice but one, as the others are not well taken.
One link in appellants' chain of title is a deed executed by the marshal of the city of Hillsboro in his official capacity. The evidence shows, that appellee, F.A. Jones, was convicted in the Mayor's Court in and for the town of Hillsboro for the violation of a town ordinance, and a judgment rendered, imposing a fine upon him for $10. By virtue of said judgment the mayor issued an execution, directed to the marshal, by whom it was levied on the land in controversy, which is situated about three miles from the town of Hillsboro. A sale was regularly made thereunder by said marshal, and the land bid in by B.D. Tarlton, to whom the marshal executed a deed. Appellants hold under this deed.
On the trial below the court held, that the marshal's authority did not extend beyond the town limits, and his action in levying on and selling *Page 468 
the land was a nullity, and no title was conveyed thereby. This ruling of the court is complained of by appellants, and we think justly so.
Article 418, Revised Statutes, provides, "And for any fine, penalty, and costs imposed by the mayor or recorder in the trial of any cause or complaint before him, execution may issue to collect such fine and costs, to be levied and executed in the same manner that executions are from the District Court. The same shall be issued by the mayor or recorder to the marshal, who, in levying on property and selling, shall have like power and authority as the sheriff of the county in executions issued from the District Court; and the laws of the State, so far as applicable, shall apply to and be in full force and effect as to the executions from the Mayor's or Recorder's Court."
It will be noticed that this article does not restrict the authority of the marshal to the limits of the town, but, on the other hand, declares, as to executions issued by the mayor or recorder, he "shall have like power and authority as the sheriff of the county in executions issued from the District Court." The sheriff has authority to levy anywhere within the limits of his county. As the law gives the same authority to marshals that sheriffs possess, it follows that they can levy anywhere in the county.
The levy and sale of the land in controversy was authorized under the law, and the court erred in holding otherwise.
The judgment of the court below is reversed and remanded, with instructions that the court below enter judgment for appellants for the land in controversy, and proceed to partition the same accordingly.
Reversed and remanded.